Citation Nr: 1621715	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  10-04 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for traumatic brain injury (TBI).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H.M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1990 to June 1991 and from October 2003 to September 2005.  He also served a verified period of active duty for training (ACDUTRA) from June 7, 1982, to July 22, 1982, and had additional periods of reserve duty.

This case is before the Board of Veterans' Appeals (the Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which, in part, denied the Veteran's claim of entitlement to service connection for a traumatic brain injury.

In February 2011, the Veteran presented testimony at a Travel Board hearing before the undersigned.  A copy of the transcript has been associated with the claims folder.

In February 2012, the Board remanded the appeal for further development.

The Veteran has had three hearings before three different Veterans Law Judges.  Importantly, these hearings have not overlapped in terms of issues.  As such, the issues of entitlement to service connection for right knee disability, left eye disability, and generalized joint disorder, as well as an increased rating claim for bilateral hearing loss will be addressed in a separate decision.  The issue of entitlement to service connection for hypertension also will be addressed in a separate decision, and only the issue listed on the cover page of this decision will be addressed below.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The Board finds that another remand is necessary regarding the Veteran's service connection claim for a TBI.  

In May 2009, the Veteran was afforded a VA examination to determine whether he had a TBI related to his active duty.  The examiner provided a detailed reason for why the Veteran did not exhibit symptoms of a TBI, and noted that he had headaches and memory loss due to non-traumatic brain etiologies.  The examiner concluded that the Veteran's symptoms were more compatible with diffuse cerebral dysfunction than TBI.  He noted that neuropsychiatric testing indicated he had long-term problems that preceded his deployment.  The examiner also indicated that he believed that the "mental disorder needed to be distinguished from symptoms of traumatic brain injury and this could best be done by a psychologist or a psychiatrist."  An October 2012 VA examination, completed by the same examiner, again indicated that neuropsychiatric testing revealed long term problems that preceded the Veteran's deployment.  The examiner continued to conclude that the Veteran did not have a TBI.

The Veteran has been afforded examinations regarding his PTSD and major depressive disorder, but they have not adequately addressed the claimed TBI symptoms.  Although the May 2009 and October 2012 TBI examiner concluded the Veteran did not have a TBI, he did not provide an opinion as to the etiology of the diffuse cerebral dysfunction with headaches and memory loss, including whether it is secondary to service-connected PTSD and major depressive disorder.  As such, the current medical evidence of record is inadequate to decide the Veteran's claim and it must once again be remanded for a new examination and opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one).




Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file updated VA treatment records from December 2014 to the present.

2.  Forward the Veteran's claims file to an appropriate examiner or examiners for a supplemental opinion as to his claimed TBI symptoms-including memory loss, headaches, and diffuse cerebral dysfunction.  The electronic claims file should be made available to the appropriate examiner(s) for review.  It is left to the examiner's discretion whether to reexamine the Veteran. 

If possible, the examiner(s) should consider and discuss, as necessary, whether the Veteran's symptoms, including headaches, memory loss, and diffuse cerebral dysfunction, are manifestations of his service-connected acquired psychiatric disorder or of a separate disorder.  

For any separately diagnosed disorder, the examiner(s) is asked to provide opinions on the following questions: 

(a)  (1)  Is there clear and unmistakable (obvious or manifest) evidence that any diagnosed disorder manifested by memory loss or headaches (thought to be diffuse cerebral dysfunction) preexisted any period of active duty service (from September 1990 to June 1991 or from October 2003 to September 2005)?

(2)  If the answer is that a diagnosed disorder manifested by memory loss or headaches (thought to be diffuse cerebral dysfunction) preexisted service, then is there clear and unmistakable (obvious or manifest) evidence that any such preexisting disability DID NOT increase in severity beyond the natural progression of the disability during the above noted periods of active duty service (i.e., the disorder was not aggravated by service)?

(3)  If the answer to any of questions (a) (1)-(2) is "no," then is it at least as likely as not (50 percent or greater) that any diagnosed disorder manifested by memory loss or headaches (thought to be diffuse cerebral dysfunction) is related to any injury or disease in active duty service, to include an IED explosion therein? 

(b)  (1)  Is it at least as likely as not (50 percent or greater) that the Veteran's disorder is caused by service-connected PTSD and major depressive disorder?

(2)  Is it at least as likely as not (50 percent or greater) that the Veteran's disorder is aggravated (chronically worsened) by service-connected PTSD and major depressive disorder? 

The examiner should provide a complete rationale for any opinions provided.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.
 
2.  The AOJ should undertake any other development it determines to be warranted. 
 
3.  Then, the AOJ should readjudicate the Veteran's claim on appeal.  If the claim remains denied, a Supplemental Statement of the Case must be furnished to the Veteran and his representative and they must be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).




_________________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




